Citation Nr: 1144650	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-36 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of entitlement to service connection for a right ankle disability; a left ankle disability; a back disability; and a bilateral hand skin disorder, diagnosed as eczema, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome is not due to an event or incident of his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral carpal tunnel syndrome are not met. 38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

A July 2009 VCAA letter explained the evidence necessary to substantiate the Veteran's claim for service connection for a bilateral hand disorder. This letter also informed him of his and VA's respective duties for obtaining evidence. The letter was provided before initial adjudication of the claim in August 2009. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Veteran was also advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was not provided a VA medical examination and opinion to assess the current nature and etiology of his bilateral carpal tunnel syndrome. However, VA need not conduct an examination with respect to this claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The standards of McLendon are not met in this case because the record includes no indication that the Veteran's diagnosed carpal tunnel syndrome may be associated with his service or another service-connected disability. Therefore, a VA examination to evaluate these claimed disabilities is not warranted.

Review of the claims file reflects that the Veteran has been granted disability benefits by the Social Security Administration (SSA). During the July 2011 hearing, the Veteran testified that he received SSA disability for a history of strokes, a back disability, and a shoulder disability. Therefore, the records are not relevant to the claim on appeal. VA has a duty to obtain SSA records when they may be relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

Service Connection

While the Veteran alleges symptoms of carpal tunnel syndrome manifested while serving on active military duty, the preponderance of the evidence indicates that this disorder was incurred many years after service and was not the result of any in-service activity. The claim will therefore be denied.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

In a December 1973 enlistment examination report, normal clinical evaluation of the upper extremities and neurologic function was noted. 

In a June 1974 service treatment record, the Veteran complained of pain in his right arm. The diagnosis was muscle strain. 

January 1975 service treatment notes documented the Veteran's complaints of pain following an injury to the third digit on the right hand. The initial examiner noted the "finger looks good," and another examiner noted no swelling and full range of motion ten days after the first note. 

An April 1975 service treatment note indicated the Veteran had a "smashed finger." He was instructed to treat his finger with a hot pack and water. 

Although the Veteran has reported that he did not undergo a separation examination, an October 1975 separation examination report reveals normal clinical evaluation of the upper extremities and neurologic function. The only abnormality noted was "back pain" of unknown etiology. The Veteran's PULHES profile was indicative of a high state of physical fitness. Odiorne v. Principi, 3 Vet. App. 456 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). 

The service treatment records, and particularly the October 1975 separation examination report, are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In November 1998, the Veteran presented to the Welch Emergency Hospital with complaints of pain in his right hand. He reported that he did not injure his hand, but it was swollen and painful when he woke that morning. He indicated that his right hand "went numb" several months ago, and his right finger tips became numb and stiff in the past two weeks. The diagnosis was right wrist carpal tunnel syndrome.

An April 2003 private neurology consultation report signed by Tahir Rana, M.D., documented the Veteran's reported history of intermittent numbness in his fingers which was more prominent in the first two fingers of his hands, especially on the left side. The intermittent numbness had been ongoing and was worsening over time. The diagnosis was intermittent bilateral hand numbness, most likely carpal tunnel syndrome, while radiculopathy or peripheral neuropathy seemed less likely.

A May 2003 private electromygram (EMG) and nerve conduction study (NCS) report signed by Dr. Rana, revealed an abnormal study. There was neurophysiologic evidence of bilateral demyelinating median mononeuropathies across the wrist palm segment consistent with bilateral carpal tunnel syndrome of a moderate degree on the left side, and borderline on the right side. There was no evidence of radiculopathy or plexopathy bilaterally.

Private treatment notes from June 2003 to October 2003 document Dr. Rana's continuing treatment for bilateral carpal tunnel syndrome.

June 2006 private neurology records signed by William A. Merva, M.D., included an EMG and NCS of the right and left arms, which revealed moderate bilateral carpal tunnel syndrome.

A December 2008 VA treatment note indicated the examination of the Veteran's upper extremities was normal.

In a June 2009 VA orthopedic consultation, the Veteran reported he "drove for years in the military" and worked as a bus driver for many years after service, which resulted in carpal tunnel syndrome. The diagnosis was right carpal tunnel syndrome.


In a July 2009 statement, the Veteran reported his bilateral hand pain began while on a training exercise in Germany. He stated that it was so cold that his hands hurt, and from that day forward, whenever his hands got cold, the middle fingers on both of his hands hurt. He indicated that he thought the pain would go away or that it was "some kind of frost bite." He reportedly described his symptoms to a VA physician who informed him that the pain was a symptom of carpal tunnel syndrome. 

VA treatment records revealed the Veteran underwent right carpal tunnel release surgery in September 2009. 

During a July 2011 Travel Board hearing, the Veteran testified that his hands hurt when they got cold while serving in the field in Germany. He stated that it was cold most of the year in Germany and he did not report to sick call because he "really had no reason." After he returned from Germany, his hands did not bother him because they were warmer. However, his post-service employment included working in a coal mine for a few months and driving a school bus for 30 years. He related that he first sought treatment for his hand pains was sometime after 2000 - fully 25 years after his discharge from active duty. 

Service treatment records include no reference to complaints of hand pains and/or numbness due to cold, and the Veteran testified that he did not report to sick call for his hand pain during service because he "really had no reason." While the absence of any mention of any complaints in the service treatment record is not dispositive to a denial of the claim, as it bears upon medical nexus evidence, the first documented complaint of right hand pain unrelated to an injury occurred in November 1998, over 20 years after his discharge from active service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). 

The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his carpal tunnel syndrome and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Veteran's claim for service connection for bilateral carpal tunnel syndrome must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral hand disorder, to include carpal tunnel syndrome, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


